In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-234 CV

____________________


IN RE GERALD CLIFTON BRADBERRY




Original Proceeding



MEMORANDUM OPINION (1)
	Relator seeks a writ of mandamus to compel the Texas Department of Criminal
Justice to credit his sentence with 12 months of time credit.  The Texas Department of
Criminal Justice is not a person against whom we may issue of writ of mandamus other
than to protect our jurisdiction, and Relator has not shown that the writ is necessary to
enforce our jurisdiction.  See Tex. Gov't Code Ann. § 22.221 (Vernon Supp. 2003).
	The petition for writ of mandamus, filed May 21, 2003, is DENIED.
 
								PER CURIAM

Opinion Delivered May 29, 2003
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.